Citation Nr: 0016083	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The Board in 
April 1998 remanded the case for further development.



FINDING OF FACT

The veteran has been fund to have PTSD that has been linked 
by clinicians to his military service in Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  There is a 
diagnosis of PTSD linked to events reported to have occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination in 
1995 and does have the PTSD diagnosis.  The examiner 
presumably was aware of the applicable diagnostic criteria 
then in effect and took them into account.  Cohen, 10 Vet. 
App. at 140.  Further, the claimed stressors though not 
corroborated were viewed by examiner as sufficient to support 
the diagnosis and other elements in the PTSD diagnostic 
formulation were met.  The veteran's assertions are presumed 
true for the limited purpose of well grounding the claim.   
He also has the PTSD diagnosis linked to military service 
experiences from other clinicians who have evaluated him.

It must be determined whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  In 
this case the Board is inclined to defer further 
consideration of the matter of service connection for PTSD 
pending the completion of additional development that will be 
discussed below in the remand portion of this decision.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1 (Manual M21-1), Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the early 1990's there was no 
indication in the record of PTSD, and a VA examination in 
1995 concluded that PTSD was shown.  The diagnosis at that 
time did not seem equivocal.  The Board has not overlooked 
that the record shows an extensive psychiatric evaluation 
showing PTSD. 

A diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).  There 
is a comprehensive VA examination that did find PTSD and 
reported are other assessments that did find PTSD.  

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
combat stressors and such evidence is not of record.  The 
Board will note that the veteran has mentioned the events he 
believes support is claim and these principally are linked to 
combat.  These appear in medical reports and his letter of 
February 1997.   

The Board recognizes that corroboration of the combat 
stressors may be a part of an official military record.  In 
claims such as the veteran's, "credible supporting evidence 
that the claimed in[-]service event actually occurred" 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  He does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.

The Board does find that additional development of the record 
is required.  There must be a substantial record of pertinent 
treatment and evaluation available in view of the history 
reported by the VA clinician in 1994 and the history recorded 
on the VA examination in 1995.  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  In addition, the Court in Patton noted that 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.  The Board notes 
that the VA examiner did not doubt the veteran's credibility.  

The RO adjudicated this case under criteria that have since 
been changed.  The basic elements to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  

The Board observes that the veteran's personnel records show 
that he participated in two campaigns designated as the "VN 
Counter Offensive Phase VII" and "Unnamed Campaign".  He 
was authorized to wear the Republic of Vietnam Campaign Medal 
"w/dev 60" and he served eleven months in Vietnam.  As 
noted herein, the current standard for adjudication of claims 
such as the veteran's on the merits requires that 
consideration be given to the reported participation in such 
campaigns in the determination of whether the veteran engaged 
in combat with the enemy, an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) adjudication benefits regarding the need for 
corroboration, and a discussion of the application of the-
benefit-of-the-doubt rule.  See Gaines, supra and VAOPGCPREC 
12-99.

The veteran is entitled to have his claim adjudicated under 
these provisions or applicable Manual M21-1 provisions 
whichever are more favorable to him.  See Cohen, 10 Vet. App. 
at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991).  

Regarding the occurrence of an inservice stressor, the Board 
must point out that the current development guidelines 
instruct that the RO should "...always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  Manual 
M21-1, Part III, para. 5.14b(5).

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
claimed incidents and whether the 
incident recalled might have been 
reported to military authorities.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. West 
and VAOPGCPREC 12-99. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran, or 
obtaining reexamination of the veteran to 
supplement the record, the RO should 
review the claims file to ensure that all 
of the foregoing development has been 
completed to the extent possible in 
accordance with the holding in Stegall.

6.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
in Gaines v. West and Cohen v. Brown.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


